DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the term “minute” in claims  1 and 7 is a relative term which renders the claim indefinite. The term “minute” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what size a “minute part” would be.
Regarding claims 2-6 and 8, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prater et al. US Pub. No. 2019/0120753.
Regarding claims 1 and 7, Prater a microspectroscopic device comprising: 
a wavelength-tunable first light source configured to emit pump-light in a mid-infrared wavelength range (paragraph 61 “The heating source 112 may be a tunable narrowband infrared (IR) source (e.g., an infrared laser or a broadband source)”); 
a second light source configured to emit probe-light in a visible range (paragraph 61 and 62 “visible light” “probe”); 
a light source controller configured to change a wavelength of the infrared light source (paragraph 94 “using a pulsed tunable IR laser…one wavelength at a time” inherently has a controller to switch the wavelengths one at a time); 
a first optical system configured to combine the pump-light and the probe-light to generate combined light and concentrate the combined light on a minute part of a sample (Figure 1b; beam combiner 116 combines pump and probe light from source 112 and 126; paragraph 62); 
a second optical system configured to block at least the probe-light from transmitted light or reflected light of the sample (paragraph 66; “filters can be installed to substantially block light at the probe light source”); 
a detector configured to detect light incident thereon from the second optical system (paragraph 66 “detectors”); 
a first spectrum acquisition means configured to acquire a spectrum of the incident light during the probe-light emission, as a Raman spectrum or a fluorescence spectrum of the sample (paragraph 66 “measure Raman spectra”; not the claim preamble is listed as comprising and therefor open ended allowing for additional unclaimed elements to be present. The limitation states “during the probe-light emission” but does not specifically require probe light only to be present); and 
a second spectrum acquisition means configured to acquire an infrared absorption spectrum of the sample, based on a change in the spectrum of the incident light with respect to a change in a wavelength by the light source controller during the probe-light and pump-light emission to the sample (paragraph 58 and 59 “measure the IR absorption properties of a sample”).
Regarding claim 4, wherein the first optical system combines the pump-light and the probe-light so as to become coaxial light (Figure 1b and 4a). 
Regarding claim 6, wherein a refractive-index distribution due to a thermal lens effect occurs around the minute part when the pump-light is emitted to the sample (paragraph 74 “thermal diffusion”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prater as applied to claim 1 above.
Regarding claim 3, Prater is silent with respect to wherein the infrared light source is an external cavity semiconductor laser.
The examiner takes official notice it is well known to use an external cavity semiconductor laser as a tunable IR source.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the infrared light source is an external cavity semiconductor laser for the purposes of having a stable tunable light source increasing accuracy of measurements.
Regarding claim 5, Prater is silent with respect to further comprising: a wavemeter configured to measure the wavelength of the infrared light source, wherein the light source controller changes the wavelength of the infrared light source based on the wavelength measured by the wavemeter.
The examiner takes official notice it is well known to use a wavemeter and feedback control system to control a tunable light source.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a wavemeter configured to measure the wavelength of the infrared light source, wherein the light source controller changes the wavelength of the infrared light source based on the wavelength measured by the wavemeter for the purposes of creating a stable wavelength light source increasing accuracy of measurements.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 8, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein when a wavelength of the pump-light is ν, a spectrum of the incident light only during the probe-light emission to the sample is I1(ν), and a spectrum of the incident light during the probe-light and pump-light emission to the sample is I2(ν), the second spectrum acquisition means acquires infrared transmissivity or reflectance IRR(ν) of the sample based on the following Expression (1), and generates an infrared absorption spectrum of the sample based on the infrared transmissivity or the reflectance IRR(ν),
IRR(ν)=k×I1(ν)/I2(ν)   (1) where k is a predetermined coefficient.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180246032 A1 teaches measuring mid-IR absorption with a pump and probe beam and scanning the IR wavelength.
US 20080304047 A1 teaches measuring IR absorption with a pump and probe beam and scanning the IR wavelength.
US 20170102532 A1 teaches measuring IR absorption with a pump and probe beam and scanning the IR wavelength.
US 20220018773 A1 teaches measuring IR absorption, fluorescence and Raman.
US 20140307249 A1 measuring IR absorption with a pump and probe beam and scanning the IR wavelength.
US 20180180642 A1 teaches measuring IR absorption, fluorescence and Raman.
McCamant, David W., Philipp Kukura, and Richard A. Mathies. "Femtosecond broadband stimulated Raman: a new approach for high-performance vibrational spectroscopy." Applied spectroscopy 57.11 (2003): 1317-1323 teaches taking the ratio of the pump and probe to probe alone. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877